— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lakritz, J.), rendered May 9, 1983, convicting him of murder in the second degree (two counts), burglary in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress evidence and statements made by him to the police.
Ordered that the judgment is affirmed.
The hearing court’s findings regarding the admissibility of certain physical evidence and the defendant’s statements, which necessarily implicated an assessment of the witnesses’ credibility, are fully supported by the record and thus will not be disturbed on appeal (see, People v Gee, 104 AD2d 561).
Viewing the evidence in the light most favorable to the prosecution, we find it is legally sufficient to support the defendant’s conviction of the crimes charged. Moreover, upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contentions, including those raised in his pro se brief, and have found them to be without merit. Mangano, J. P., Niehoff, Kunzeman and Kooper, JJ., concur.